Case 2:21-cv-00504-CAS-PVC Document 4 Filed 02/08/21 Page 1 of 11 Page ID #:90

                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES – GENERAL

 Case No.        CV 21-00504 CAS (PVC)                                    Date: February 8, 2021
 Title           Victor Sterling v. State of California




 Present: The Honorable Pedro V. Castillo, United States Magistrate Judge


                  Marlene Ramirez                                           None
                   Deputy Clerk                                    Court Reporter / Recorder

         Attorneys Present for Petitioner:                 Attorneys Present for Respondent:
                      None                                               None

 PROCEEDINGS: [IN CHAMBERS] ORDER TO SHOW CAUSE WHY THE
              MAGISTRATE JUDGE SHOULD NOT RECOMMEND THAT
              THIS ACTION BE DISMISSED FOR LACK OF
              JURISDICTION, OR, ALTERNATIVELY, BECAUSE THE
              PETITION’S CLAIMS ARE UNTIMELY AND
              UNEXHAUSTED

         On January 12, 2021, Petitioner Victor Sterling, a Texas resident proceeding pro
 se, filed a habeas petition pursuant to 28 U.S.C. § 2254. (“Petition,” Dkt. No. 1). The
 Petition challenges Petitioner’s conviction in the Los Angeles County Superior Court on
 September 23, 1983 for possession of phencyclidine for purpose of sale, for which
 Petitioner received a three-year sentence. (Id. at 2).

        Petitioner appealed his conviction on direct review to the California Court of
 Appeal, which affirmed the judgment in a reasoned decision on March 6, 1986. (Id. at 5,
 17-21). According to the Petition, Petitioner did not seek review in the California
 Supreme Court. (Id. at 5). The instant federal Petition asserts that Petitioner is entitled to
 habeas relief because trial counsel rendered ineffective assistance, (id. at 7-10), the trial
 court failed to suppress evidence obtained during a warrantless search, (id. at 11-13), and,
 potentially, the evidence was insufficient to support a conviction. (Id. at 13).



 CV-90 (03/15)                           Civil Minutes – General                           Page 1 of 11
Case 2:21-cv-00504-CAS-PVC Document 4 Filed 02/08/21 Page 2 of 11 Page ID #:91

                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES – GENERAL

 Case No.        CV 21-00504 CAS (PVC)                             Date: February 8, 2021
 Title           Victor Sterling v. State of California


        For the reasons stated below, Petitioner is ORDERED TO SHOW CAUSE,
 within twenty-one days of the date of this Order, why this action should not be dismissed
 for lack of jurisdiction because Petitioner is not “in custody” pursuant to the conviction
 being challenged in the Petition, or, alternatively, because Petitioner’s claims are
 untimely and unexhausted.

         A.       Petitioner Does Not Appear To Be “In Custody” Pursuant to the
                  Conviction Being Challenged in the Petition

         Pursuant to 28 U.S.C. §2254(a), a federal court “shall entertain an application for
 writ of habeas corpus in behalf of a person in custody pursuant to the Judgment of a State
 Court only on the ground that he is in custody in violation of the Constitution or laws or
 treaties of the United States.” Id. (emphasis added). Thus, “[f]or a federal court to have
 jurisdiction over a habeas petition filed by a state prisoner, the petitioner must be ‘in
 custody.’” Zichko v. Idaho, 247 F.3d 1015, 1019 (9th Cir. 2001). Specifically, a habeas
 petitioner must “be ‘in custody’ under the conviction or sentence under attack at the time
 his petition is filed.” Maleng v. Cook, 490 U.S. 488, 490 (1989).

         The “in custody” requirement is jurisdictional, and “therefore it is the first
 question [the Court] must consider.” Bailey v. Hill, 599 F.3d 976, 978 (9th Cir. 2010)
 (internal quotation marks omitted). As with other jurisdictional prerequisites, this Court
 must raise the issue of custody sua sponte. See Kwai Fun Wong v. Beebe, 732 F.3d 1030,
 1036 (9th Cir. 2013) (“[C]ourts are obligated to consider sua sponte requirements that go
 to the subject-matter jurisdiction.”) (internal quotation marks and brackets omitted).

         To satisfy the “in custody” requirement, “[t]he petitioner must be in custody at the
 time that the petition is filed . . . .” Bailey, 599 F.3d at 979 (internal quotation marks and
 citations omitted). A petitioner is “in custody” when he “is subject to a significant
 restraint upon his liberty not shared by the public generally.” Dow v. Circuit Court of the
 First Circuit, 995 F.2d 922, 923 (9th Cir. 1993) (internal quotation marks omitted).


 CV-90 (03/15)                           Civil Minutes – General                     Page 2 of 11
Case 2:21-cv-00504-CAS-PVC Document 4 Filed 02/08/21 Page 3 of 11 Page ID #:92

                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES – GENERAL

 Case No.        CV 21-00504 CAS (PVC)                             Date: February 8, 2021
 Title           Victor Sterling v. State of California


 “[T]he boundary that limits the ‘in custody’ requirement is the line between a ‘restraint
 on liberty’ and a ‘collateral consequence of a conviction.’” Williamson v. Gregoire, 151
 F.3d 1180, 1183 (9th Cir. 1998). The custody requirement does not require that a prisoner
 be physically confined, Maleng, 490 U.S. at 491, but does require a “severe restraint” on
 the petitioner’s liberty. Bailey, 599 F.3d at 980.

         It is well established that “once the sentence imposed for a conviction has
 completely expired, the collateral consequences of the conviction are not themselves
 sufficient to render an individual ‘in custody’ for the purposes of a habeas attack upon it.”
 Maleng, 490 U.S. at 492. For example, the Ninth Circuit has determined that challenges
 to sex offender registration requirements do not sound in habeas because registration does
 not create a “present restraint on liberty” and the “collateral consequence” of registration
 is “regulatory not punitive,” without the “the discernible impediment to movement that
 typically satisfies the ‘in custody’ requirement.” Williamson, 151 F.3d at 1184.

        Petitioner was sentenced in September 1983 to a three-year determinate term for
 the conviction being challenged in the Petition. Petitioner’s address of record suggests
 that he is currently a Texas resident. Regardless of his current status, it appears
 indisputable that Petitioner is not presently in the custody of the California Department of
 Corrections and Rehabilitation serving his three-year term imposed in September 1983,
 which presumably expired at the very latest in September 1986. As such, it does not
 appear that Petitioner can satisfy the threshold “in custody” requirement for habeas relief
 under 28 U.S.C. §2254(a).

        In responding to this Order to Show Cause, Petitioner must submit a declaration,
 under oath, (1) establishing that he is in fact “in custody” pursuant to the conviction being
 challenged in the Petition, or (2) informing the Court of any facts showing that he is
 under a present restraint on his liberty as a result of that conviction that qualifies as
 constructive custody for purposes of 28 U.S.C. §2254(a).




 CV-90 (03/15)                           Civil Minutes – General                    Page 3 of 11
Case 2:21-cv-00504-CAS-PVC Document 4 Filed 02/08/21 Page 4 of 11 Page ID #:93

                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES – GENERAL

 Case No.        CV 21-00504 CAS (PVC)                             Date: February 8, 2021
 Title           Victor Sterling v. State of California


         B.       The Petition’s Claims Appear to Be Untimely

         Even if Petitioner could establish that he is “in custody” pursuant to his 1983
 conviction, it appears that the Petition would still be subject to dismissal because it is
 untimely. This case is subject to the Antiterrorism and Effective Death Penalty Act of
 1996 (“AEDPA”), which “establishes a 1-year period of limitation for a state prisoner to
 file a federal application for a writ of habeas corpus.” Wall v. Kholi, 562 U.S. 545, 550
 (2011); 28 U.S.C. § 2244(d)(1). Specifically, state prisoners must file their habeas
 petitions within one year of the latest of the following dates:

         (A)      the date on which the judgment became final by the conclusion of
                  direct review or the expiration of the time for seeking such review;

         (B)      the date on which the impediment to filing an application created by
                  State action in violation of the Constitution or laws of the United
                  States is removed, if the applicant was prevented from filing by such
                  State action;

         (C)      the date on which the constitutional right asserted was initially
                  recognized by the Supreme Court, if the right has been newly
                  recognized by the Supreme Court and made retroactively applicable
                  to cases on collateral review; or

         (D)      the date on which the factual predicate of the claim or claims
                  presented could have been discovered through the exercise of due
                  diligence.

 28 U.S.C. § 2244(d)(1)(A)-(D).




 CV-90 (03/15)                           Civil Minutes – General                     Page 4 of 11
Case 2:21-cv-00504-CAS-PVC Document 4 Filed 02/08/21 Page 5 of 11 Page ID #:94

                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES – GENERAL

 Case No.        CV 21-00504 CAS (PVC)                              Date: February 8, 2021
 Title           Victor Sterling v. State of California


         In most cases, as here, the triggering date for the statute of limitations is that set
 forth in § 2244(d)(1)(A), which provides a petitioner one year from the date that his
 conviction becomes final to file a federal habeas petition. 1 A case becomes final with
 “the conclusion of direct review or the expiration of the time for seeking such review.”
 28 U.S.C. § 2244(d)(1)(A).

 1
  Petitioner claims that he has “new evidence” in the form of a witness statement by
 Etrick Newsome, who was a passenger in his car on the night of his arrest. (Petition at
 6). However, the purported Affidavit of Etrick Newsome attached to the Petition has no
 evidentiary value because it is unsigned, undated, and unsworn. (See id. at 16).

 Furthermore, where a habeas petitioner seeks to challenge a “conviction based on newly
 discovered evidence, the limitations period begins to run when the prisoner could have
 discovered the new evidence through the exercise of due diligence.” Redd v. McGrath,
 343 F.3d 1077, 1083 (9th Cir. 2003); see also § 2244(d)(1)(D). Here, the declaration
 merely describes what Newsome saw Petitioner do while he was in Petitioner’s car on
 the night of the arrest -- i.e., speed up and attempt to evade the police. Petitioner, with
 the exercise of any diligence at all, could have obtained this evidence long before his
 conviction, as it was obvious that Newsome was an eyewitness to the events and
 Newsome considers Petitioner “a brother and a good friend.” (Petition at 16).

 Finally, “[n]ewly discovered evidence is a ground for habeas relief only when it bears on
 the constitutionality of an appellant’s conviction and would probably produce an
 acquittal.” Spivey v. Rocha, 194 F.3d 971, 979 (9th Cir. 1999); see also Jeffries v.
 Blodgett, 5 F.3d 1180, 1187-88 (9th Cir. 1993) (“The mere existence of newly discovered
 evidence relevant to guilt is not grounds for federal habeas relief -- more is needed.
 [Petitioner] must show that the newly discovered evidence would probably have resulted
 in his acquittal.”) (internal citations omitted). Newsome’s description of Petitioner’s
 effort to outrun the police is incriminating, and his bald assertion that whoever the drugs
 found in Petitioner’s car belonged to, it was not Petitioner, lacks credibility in light of
 Newsome’s purportedly close relationship with Petitioner. It is not reasonably probable
 that Newsome’s statements, even if properly sworn, would have resulted in an acquittal.
 Accordingly, the statute of limitations under § 2244(d)(1)(D) for newly discovered
 evidence does not appear to apply here.

 CV-90 (03/15)                           Civil Minutes – General                       Page 5 of 11
Case 2:21-cv-00504-CAS-PVC Document 4 Filed 02/08/21 Page 6 of 11 Page ID #:95

                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES – GENERAL

 Case No.        CV 21-00504 CAS (PVC)                             Date: February 8, 2021
 Title           Victor Sterling v. State of California


        The California Court of Appeal affirmed Petitioner’s conviction on March 6,
 1986. (See Petition at 17). Petitioner states that he did not seek a petition for review in
 the California Supreme Court at that time. As such, his conviction became final forty
 days after the Court of Appeal issued its decision, on April 15, 1986. See Gonzalez v.
 Thaler, 565 U.S. 134, 154 (2012) (“[W]ith respect to a state prisoner who does not seek
 review in a State’s highest court, the judgment becomes ‘final’ under § 2244(d)(1)(A)
 when the time for seeking such review expires.”); Cal. R. Ct. 8.264(b)(1), 8.500(e)(1)
 (providing that a Court of Appeal decision becomes final “in that court” 30 days after it is
 issued and requiring that any petition for review with the California Supreme Court be
 filed within 10 additional days). Thus, absent tolling, the limitations period began to run
 the next day and expired one year later, on April 15, 1987. The instant Petition was not
 filed until January 12, 2021. Therefore, absent tolling, it is untimely by approximately 33
 years and 9 months.

         AEDPA provides a statutory tolling provision which suspends the limitations
 period for the time during which a “properly filed” application for post-conviction or
 other collateral review is “pending” in state court. 28 U.S.C. § 2244(d)(2); Pace v.
 DiGuglielmo, 544 U.S. 408, 410 (2005). The time between the date a conviction
 becomes final and the date a petitioner files his first state habeas petition is not subject to
 statutory tolling. See Thorson v. Palmer, 479 F.3d 643, 646 (9th Cir. 2007). However,
 AEDPA’s statutory tolling provision applies to “all of the time during which a state
 prisoner is attempting, through proper use of state court procedures, to exhaust state court
 remedies with regard to a particular post-conviction application.” Harris v. Carter, 515
 F.3d 1051, 1053 n.3 (9th Cir. 2008). “Applying these principles to California’s post-
 conviction procedure . . . the statute of limitations is tolled from the time the first state
 habeas petition is filed until the California Supreme Court rejects the petitioner’s final
 collateral challenge.” Id.; see also Carey v. Saffold, 536 U.S. 214, 217-23 (2002) (under
 California’s “original writ” system, an application for state collateral review is “pending”
 in the state courts so as to toll the federal statute of limitations during the interval




 CV-90 (03/15)                           Civil Minutes – General                      Page 6 of 11
Case 2:21-cv-00504-CAS-PVC Document 4 Filed 02/08/21 Page 7 of 11 Page ID #:96

                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES – GENERAL

 Case No.        CV 21-00504 CAS (PVC)                             Date: February 8, 2021
 Title           Victor Sterling v. State of California


 between a lower court’s decision and the filing of a further original state habeas petition
 in a higher court).

         The United States Supreme Court has clarified this standard, holding that a
 petition is “pending” between the time the lower state court reached an adverse decision
 and the day the petitioner filed a petition in a higher state court only if the subsequent
 petition was filed within a “reasonable time.” Id. When a state habeas petition is
 untimely, it is not properly filed and AEDPA’s statute of limitations will not toll. Pace,
 544 U.S. at 417. Moreover, if a petition is untimely, then “none of the time before or
 during the court’s consideration of that petition is statutorily tolled.” Bonner v. Carey,
 425 F.3d 1145, 1149 (9th Cir. 2005). In Evans v. Chavis, 546 U.S. 189 (2006), the
 Supreme Court held that, in the absence of a ruling on timeliness from a California state
 court, “the federal court must decide whether the filing of the request for state-court
 appellate review (in state collateral review proceedings) was made within what California
 would consider a ‘reasonable time.’” Id. at 198 (also noting that a federal court cannot
 presume that a state petition was timely simply because a state court considered the
 petition on the merits).

         The Petition does not reflect that Petitioner ever filed a state habeas petition.
 Indeed, the only post-conviction state court filing that Petitioner appears to have pursued
 was his direct appeal in the California Court of Appeal. However, in the event that
 Petitioner contends that he did at some point file a state habeas petition in the more than
 33 years that passed between the expiration of the AEDPA limitations period on April 15,
 1987 and the filing of the instant federal Petition on January 12, 2021, Petitioner is
 advised that a state habeas petition filed after the expiration of the one-year AEDPA
 limitations period does not reset the limitations clock. See Ferguson v. Palmateer, 321
 F.3d 820, 823 (9th Cir. 2003) (“[S]ection 2244(d) does not permit the reinitiation of the
 limitations period that has ended before the state [habeas] petition was filed.”); Roberts v.
 Marshall, 627 F.3d 768, 771 n.4 (9th Cir. 2010) (“subsequent state petitions” filed after
 expiration of the AEDPA limitations period do not entitle petitioner “to any additional
 tolling”); Meadows v. Biter, 980 F. Supp. 2d 1148, 1151 (C.D. Cal. 2013) (the filing of a


 CV-90 (03/15)                           Civil Minutes – General                    Page 7 of 11
Case 2:21-cv-00504-CAS-PVC Document 4 Filed 02/08/21 Page 8 of 11 Page ID #:97

                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES – GENERAL

 Case No.        CV 21-00504 CAS (PVC)                             Date: February 8, 2021
 Title           Victor Sterling v. State of California


 state petition after the AEDPA limitations period expired “cannot revive [the] statute of
 limitations and has no tolling effect”) (citing Ferguson, 321 F.3d at 823).

         Based on the information presented in the Petition, it does not appear that
 Petitioner is entitled to statutory tolling of the limitations period. If Petitioner wishes to
 avoid dismissal on timeliness grounds, his response to this order should identify any
 errors in the foregoing analysis and provide any additional facts that would permit him to
 demonstrate that he is entitled to statutory tolling. See Banjo v. Ayers, 614 F.3d 964, 967
 (9th Cir. 2010) (“[The petitioner] bears the burden of proving that the statute of
 limitations was tolled.”). For every state court filing not mentioned in this order that
 Petitioner contends warrants statutory tolling, Petitioner should indicate the nature of the
 filing (petition for review or habeas petition), the court in which it was filed, and, to the
 extent possible, the case number, the date on which the petition was filed, and the date on
 which the petition was denied.

         In addition to statutory tolling, the AEDPA limitations period may also be subject
 to equitable tolling if the petitioner can demonstrate both: (1) that he has diligently
 pursued his rights; and (2) that some extraordinary circumstance stood in his way. See
 Holland v. Florida, 560 U.S. 631, 649 (2010). “The petitioner must show that ‘the
 extraordinary circumstances were the cause of his untimeliness and that the extraordinary
 circumstances made it impossible to file a petition on time.’” Porter v. Ollison, 620 F.3d
 952, 959 (9th Cir. 2010) (quoting Ramirez v. Yates, 571 F.3d 993, 997 (9th Cir. 2009)).
 “[T]he threshold necessary to trigger equitable tolling under [the] AEDPA is very high,
 lest the exceptions swallow the rule.” Mendoza v. Carey, 449 F.3d 1065, 1068 (9th Cir.
 2006) (brackets in original; citation omitted); Bills v. Clark, 628 F.3d 1092, 1097 (9th
 Cir. 2010).

        The Petition does not expressly seek equitable tolling or disclose any grounds
 warranting it. Petitioner is advised that he bears the burden of proof of demonstrating
 that equitable tolling is warranted here. See Miranda v. Castro, 292 F.3d 1063, 1065 (9th


 CV-90 (03/15)                           Civil Minutes – General                     Page 8 of 11
Case 2:21-cv-00504-CAS-PVC Document 4 Filed 02/08/21 Page 9 of 11 Page ID #:98

                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES – GENERAL

 Case No.        CV 21-00504 CAS (PVC)                             Date: February 8, 2021
 Title           Victor Sterling v. State of California


 Cir. 2002) (habeas petitioners have the burden of proving an entitlement to equitable
 tolling); Rudin v. Myles, 781 F.3d 1043, 1055 (9th Cir. 2015) (a habeas petitioner “bears
 a heavy burden to show that she is entitled to equitable tolling”). If, for example,
 Petitioner contends that he is entitled to equitable tolling, he must show that he diligently
 sought to pursue his claims after the AEDPA statute of limitations expired on April 15,
 1987 but was prevented from doing so for the next 33 years and 9 months by
 circumstances beyond his control. See Holland, 560 U.S. at 653 (“The diligence required
 for equitable tolling purposes is ‘reasonable diligence,’ not ‘maximum feasible
 diligence[.]’”) (internal citations omitted). Petitioner must also identify the period or
 amount of time he contends that the statute of limitations should be equitably tolled.

         C.       The Petition’s Claims Appear to Be Unexhausted

         Even if Petitioner could establish that he is “in custody” pursuant to his 1983
 conviction and that the Petition is timely, it appears that the Petition would still be subject
 to dismissal because all of the claims are unexhausted. A state prisoner must exhaust his
 state court remedies before a federal court may consider granting habeas corpus relief.
 28 U.S.C. § 2254(b)(1)(A); O’Sullivan v. Boerckel, 526 U.S. 838, 842 (1999). To satisfy
 the exhaustion requirement, a habeas petitioner must present his federal claims in the
 state courts to give the state the opportunity to pass upon and correct alleged violations of
 the prisoner’s federal rights. Duncan v. Henry, 513 U.S. 364, 365 (1995) (per curiam);
 see also O’Sullivan, 526 U.S. at 845 (habeas petitioner must give the state courts “one
 full opportunity” to decide a federal claim). The petitioner must present his claims to the
 highest state court with jurisdiction to consider them -- in this case, the California
 Supreme Court -- or demonstrate that no state remedy remains available. See Peterson v.
 Lampert, 319 F.3d 1153, 1156 (9th Cir. 2003) (en banc).

        A district court may, in its discretion, stay a completely unexhausted habeas
 petition pursuant to Rhines v. Weber, 544 U.S. 269 (2005). See Mena v. Long, 813 F.3d
 907, 912 (2016). Under Rhines, a stay may issue when: (1) the petitioner demonstrates


 CV-90 (03/15)                           Civil Minutes – General                     Page 9 of 11
Case 2:21-cv-00504-CAS-PVC Document 4 Filed 02/08/21 Page 10 of 11 Page ID #:99

                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES – GENERAL

 Case No.        CV 21-00504 CAS (PVC)                             Date: February 8, 2021
 Title           Victor Sterling v. State of California


 good cause for having failed to first exhaust the claims in state court; (2) the claim or
 claims at issue are not plainly meritless; and (3) petitioner has not been dilatory in
 pursuing the litigation. Rhines, 544 U.S. at 277-78.

        According to the Petition, it does not appear that Petitioner ever presented his
 claims to the California Supreme Court, either in a petition for review on direct appeal or
 in a subsequent habeas petition. If Petitioner wishes to avoid dismissal on exhaustion
 grounds, he must establish that he presented the instant claims to the California Supreme
 Court or demonstrate that no state remedy remains available. Alternatively, if Petitioner
 admits that none of his claims is exhausted, he may attempt to seek a stay under Rhines,
 but only if he can demonstrate good cause for having failed to exhaust his claims,
 diligence in his efforts to exhaust, and the potential merit of his claims. Petitioner is
 advised that if he is unable to establish that he is “in custody” pursuant to his 1983
 conviction and that his claims are timely, it will be futile to request a Rhines stay to
 exhaust his claims, as all three requirements -- custody, timeliness, and exhaustion --
 must be satisfied before this Court may address the merits of his habeas claims.

         D.       Order to Show Cause

        Accordingly, Petitioner is ORDERED TO SHOW CAUSE, within twenty-one
 (21) days of the date of this Order, why this action should not be dismissed for lack of
 jurisdiction because Petitioner is not “in custody” pursuant to the conviction being
 challenged, or, alternatively, because the Petition’s claims are untimely and unexhausted.
 After the Court receives a response to the OSC, the Court will prepare a Report and
 Recommendation for submission to the District Judge. This Order is not dispositive of
 any of Petitioner’s claims.

       Instead of filing a response to the Order to Show Cause, Petitioner may voluntarily
 dismiss this action pursuant to Federal Rule of Civil Procedure 41(a). A blank form
 Notice of Dismissal is attached for Petitioner’s convenience. However, Petitioner is


 CV-90 (03/15)                           Civil Minutes – General                   Page 10 of 11
Case 2:21-cv-00504-CAS-PVC Document 4 Filed 02/08/21 Page 11 of 11 Page ID #:100

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL

  Case No.        CV 21-00504 CAS (PVC)                             Date: February 8, 2021
  Title           Victor Sterling v. State of California


  cautioned that any dismissed claims may be deemed untimely if Petitioner seeks to assert
  them in a subsequent petition.

        Petitioner is expressly warned that the failure to respond to this Order to
  Show Cause by the Court’s deadline will result in a recommendation that this action
  be dismissed for failure to prosecute and obey court orders pursuant to Federal
  Rule of Civil Procedure 41(b).

          IT IS SO ORDERED.




                                                                                               00:00
                                                                    Initials of Preparer        mr



  CV-90 (03/15)                           Civil Minutes – General                          Page 11 of 11
